Name: Commission Regulation (EEC) No 3087/82 of 22 November 1982 amending Regulation (EEC) No 2602/82 increasing for part of the 1982/83 marketing year the minimum size of apples allowed to be marketedf
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/ 12 Official Journal of the European Communities 23 . 11 . 82 COMMISSION REGULATION (EEC) No 3087/82 of 22 November 1982 amending Regulation (EEC) No 2602/82 increasing for part of the 1982/83 marketing year the minimum size of apples allowed to be marketed the provisions of Regulation (EEC) No 2602/82, that Regulation should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Articles 2 (3) and 5 (3) thereof, Whereas Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 2439/82 (4), fixes quality standards for dessert apples and pears ; Whereas Commission Regulation (EEC) No 2602/82 (5) derogates from the quality standards laid down in Regulation (EEC) No 1641 /71 by raising to 60 mm the minimum size of apples of large-fruit varieties which may be marketed in the Community or third countries as from 1 January 1983 for delivery fresh to the consumer ; Whereas, to ensure that all apples marketed during the period 1 January to 30 June 1983 are made subject to Article 1 ( 1 ) of Regulation (EEC) No 2602/82 is hereby replaced by the following : ' 1 . Notwithstanding the common quality stan ­ dards laid down by Regulation (EEC) No 1641 /71 , apples of large-fruit varieties, less than 60 mm in size, may not be marketed for delivery fresh to the consumer from 1 January to 30 June 1983 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 190, 1 . 7 . 1982, p . 7 . (3 ) OJ No L 172, 31 . 7 . 1971 , p . 1 . O OJ No L 261 , 9 . 9 . 1982, p . 14 . (5) OJ No L 277, 29 . 9 . 1982, p . 12 .